DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 25, 2019, is a continuation of a prior U.S. non-provisional application, filed on April 5, 2019, and claims benefit to U.S. provisional applications, filed on May 11, 2018 and April 5, 2018.
Response to Arguments
The Office action is in response to the arguments on March 1, 2021. Claims 1-11 are pending for consideration in the present U.S. non-provisional application.
The arguments (page 5) directed to the non-statutory double patenting rejections are directed to the concurrent terminal disclaimer, and considered sufficient to overcome the rejections. Accordingly, the non-statutory double patenting rejections are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 was filed after the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2019/0150183 A1) in view of Li et al. (US 2020/0296758 A1).
1. A method for receiving a Physical Downlink Shared Channel (PDSCH) by a user equipment (UE) in a wireless communication system (Aiba, FIG. 4), the method comprising: 
receiving, in a first Bandwidth Part (BWP), Downlink Control Information (DCI) including first information for switching an active BWP from the first BWP to a second BWP and second information related to at least one Transport Block (TB) for the PDSCH (Li, paras. [0234], [0236], “The base station sends first DCI to the UE by using the first BWP, where the first DCI is used to indicate PDSCH scheduling information of the second BWP, and the first DCI does not include an information field related to an indication of the second transport block (TB). For example, the information field related to the second TB includes at least one of an information field indicating a modulation and coding scheme (MCS), an information field indicating a new data indicator (NDI), and an information field indicating a redundancy version (RV)…” emphasis added.); and 
receiving, in the second BWP, the PDSCH based on the first information and the second information (Aiba, para. [0054], “Also, for example, PSCH may be defined. For example, in a case that the downlink PSCH resource (e.g., the PDSCH, the PDSCH resource) is scheduled by using the DCI format(s), the UE 102 may receive the downlink data, on the scheduled downlink PSCH resource (e.g., the PDSCH, the PDSCH resource). Also, in a case that the uplink PSCH resource (e.g., the PUSCH, the PUSCH resource) is scheduled by using the DCI format(s), the UE 102 transmits the uplink data, on the scheduled uplink PSCH resource (e.g., the PUSCH, the PUSCH resource). Namely, the downlink PSCH may be used to transmit the downlink data (i.e., DL-SCH, a downlink transport block(s)). And, the uplink PSCH may be used to transmit the uplink data (i.e., UL-SCH, an uplink transport block(s)).” emphasis added.), 
Li, paras. [0234], [0236], “…By using this method, transmission of only one TB in the second BWP is enabled, so that a scheduling requirement of the second BWP can be satisfied by using smaller-size first DCI. When BWP switching or cross-BWP scheduling is performed, it is possible that the base station and the UE do not determine channel state information in the second BWP, or do not determine timely and accurate channel state information in the second BWP. Consequently, multiflow transmission is difficult to enable during BWP switching or cross-BWP scheduling, transmission of two TBs cannot be enabled, and transmission of only one TB can be enabled. In this case, discarding the information field of the second TB for the first DCI can satisfy the scheduling requirement of the second BWP.” emphasis added.)
Aiba et al. may not seem to describe the identical claimed invention, such as wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled. In the same field of endeavor, Li et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled (Li, paras. [0234], [0236], “…By using this method, transmission of only one TB in the second BWP is enabled, so that a scheduling requirement of the second BWP can be satisfied by using smaller-size first DCI. When BWP switching or cross-BWP scheduling is performed, it is possible that the base station and the UE do not determine channel state information in the second BWP, or do not determine timely and accurate channel state information in the second BWP. Consequently, multiflow transmission is difficult to enable during BWP switching or cross-BWP scheduling, transmission of two TBs cannot be enabled, and transmission of only one TB can be enabled. In this case, discarding the information field of the second TB for the first DCI can satisfy the scheduling requirement ” Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of satisfying scheduling requirements of the second BWP (Li, paras. [0234], [0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of satisfying scheduling requirements of the second BWP.
2. The method of claim 1, wherein the second information includes bits set for Modulation and Coding Scheme (MCS), New data Indicator (NDI) and Redundancy Version (RV) for a first TB among the 2 TBs (Li, paras. [0234], [0236], “The base station sends first DCI to the UE by using the first BWP, where the first DCI is used to indicate PDSCH scheduling information of the second BWP, and the first DCI does not include an information field related to an indication of the second transport block (TB). For example, the information field related to the second TB includes at least one of an information field indicating a modulation and coding scheme (MCS), an information field indicating a new data indicator (NDI), and an information field indicating a redundancy version (RV)…” Id.)
4. The method of claim 1, wherein Transmission Configuration Indication (TCI) information of the second BWP is same with TCI information related to the DCI (Aiba, para. [0112], “…Here, the DCI format Z and/or the DCI format K described herein may be assumed to be included in a DCI format C in some implementations for the sake of simplifying descriptions. As described above, the DCI format C may be used for activating, deactivating, and/or switching the serving cell(s) and/or the BWP(s). Namely, the DCI format B may be an activating/deactivating/switching DCI. Also, the control resource set (i.e., CORESET) of a search space (e.g., the UE-specific search space, the common search space, and/or the PDCCH) in which the DCI format C is monitored may be used to activate, deactivate, and/or switch the serving cell(s) and/or the BWP(s).” emphasis added.)
Aiba, para. [0112], “…Here, the DCI format Z and/or the DCI format K described herein may be assumed to be included in a DCI format C in some implementations for the sake of simplifying descriptions. As described above, the DCI format C may be used for activating, deactivating, and/or switching the serving cell(s) and/or the BWP(s). Namely, the DCI format B may be an activating/deactivating/switching DCI. Also, the control resource set (i.e., CORESET) of a search space (e.g., the UE-specific search space, the common search space, and/or the PDCCH) in which the DCI format C is monitored may be used to activate, deactivate, and/or switch the serving cell(s) and/or the BWP(s).” emphasis added. Id.)
6. An apparatus for receiving a Physical Downlink Shared Channel (PDSCH) in a wireless communication system (Aiba, FIG. 8), the apparatus comprising: 
at least one processor (Aiba, FIG. 8, Id.); and 
at least one memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Aiba, FIG. 8, Id.), perform operations comprising: 
receiving, in a first Bandwidth Part (BWP), Downlink Control Information (DCI) including first information for switching an active BWP from the first BWP to a second BWP and second information related to at least one Transport Block (TB) for the PDSCH (Li, paras. [0234], [0236], Id.); and 
receiving, in the second BWP, the PDSCH based on the first information and the second information (Aiba, para. [0054], Id.), 
wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled (Li, paras. [0234], [0236], Id. cf. Claim 1).
Li, paras. [0234], [0236], Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of satisfying scheduling requirements of the second BWP (Li, paras. [0234], [0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of satisfying scheduling requirements of the second BWP.
7. The apparatus of claim 6, wherein the second information includes bits set for Modulation and Coding Scheme (MCS), New data Indicator (NDI) and Redundancy Version (RV) for a first TB among the 2 TBs (Li, paras. [0234], [0236], Id. cf. Claim 2).
9. The apparatus of claim 6, wherein Transmission Configuration Indication (TCI) information of the second BWP is same with TCI information related to the DCI (Aiba, para. [0112], Id. cf. Claim 4).
10. The apparatus of claim 9, wherein the TCI information related to the DCI is for Control Resource Set (CORESET) related to the DCI (Aiba, para. [0112], Id. cf. Claim 5).
11. A user equipment (UE) for receiving a Physical Downlink Shared Channel (PDSCH) in a wireless communication system (Aiba, FIG. 8, Id.), the UE comprising: 
at least one transceiver (Aiba, FIG. 8, Id.); 
Aiba, FIG. 8, Id.); and 
at least one memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Aiba, FIG. 8, Id.), perform operations comprising: 
receiving, in a first Bandwidth Part (BWP), Downlink Control Information (DCI) including first information for switching an active BWP from the first BWP to a second BWP and second information related to at least one Transport Block (TB) for the PDSCH (Li, paras. [0234], [0236], Id.); and 
receiving, in the second BWP, the PDSCH based on the first information and the second information (Aiba, para. [0054], Id.), 
wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled (Li, paras. [0234], [0236], Id. cf. Claim 1).
Aiba et al. may not seem to describe the identical claimed invention, such as wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled. In the same field of endeavor, Li et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as wherein, based on (i) the DCI scheduling only 1 TB and (ii) the second BWP supporting 2 TBs, information related to a second TB among the 2 TBs is disabled (Li, paras. [0234], [0236], Id.) The prior art disclosure and suggestion(s) of Li et al. are for reasons of satisfying scheduling requirements of the second BWP (Li, paras. [0234], [0236], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary .
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2019/0150183 A1) in view of Li et al. (US 2020/0296758 A1), further in view of Qualcomm, "Remaining Issues on BWP," R1-1802844, Athens, Greece, February 26 - March 2, 2018.
3. The method of claim 1, wherein the UE assumes that information related to the second TB is zero-padded (Qualcomm, p. 4, “Proposal 2: For Option 3b and 3c, for a DCI that carries cross-BWP scheduling information, when DCI field content is intended to be truncated to fewer number of bits to match the new BWP based on a transformation rule, gNB should populate the to-be-truncated bits with zero so that UE may perform extra error checking when applying the truncation.”) The prior art disclosure and suggestion(s) of Qualcomm are for reasons performing extra error checking when applying the DCI field content truncation (Qualcomm, p. 4, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons performing extra error checking when applying the DCI field content truncation.
8. The apparatus of claim 6, wherein the UE assumes that information related to the second TB is zero-padded (Qualcomm, p. 4, Id. cf. Claim 3).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 4, 2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. MPEP 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476